                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-04783-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER DISCHARGING ORDER TO
                                                 v.                                          SHOW CAUSE
                                  10

                                  11     RAMAN N. PATEL, et al.,                             Re: Dkt. No. 21
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 3, 2018, the parties notified the Court that they had settled the dispute

                                  14   between them. Dkt. No. 16. The Court then issued an order to show cause, requiring the parties

                                  15   to either file a stipulated dismissal by February 1, 2019 or a show cause response by February 5,

                                  16   2019, and setting a show cause hearing for February 12, 2019. Dkt. No. 17.

                                  17          On February 4, 2019, plaintiff Scott Johnson filed a unilateral show cause response,

                                  18   indicating that although defendants had effected the settlement payment, not all defendants had

                                  19   signed the settlement agreement. Dkt. No. 18. The Court issued an order to show cause regarding

                                  20   the parties’ failure to comply with its previous order to show cause and ordered all parties to

                                  21   appear on February 12, 2019. Dkt. No. 19. On February 7, 2019, defendants filed a show cause

                                  22   response informing the Court that all defendants had signed the settlement agreement. Dkt. No.

                                  23   20. On February 8, 2019, the parties filed a stipulated dismissal pursuant to Federal Rule of Civil

                                  24   Procedure 41(a)(1)(A)(ii). Dkt. No. 21.

                                  25          For good cause shown, the order to show cause issued on February 6, 2019 (Dkt. No. 19) is

                                  26   hereby DISCHARGED. The February 12, 2019 show cause hearing is VACATED.

                                  27          The Clerk of the Court shall close the file.

                                  28          IT IS SO ORDERED.
                                   1   Dated: February 11, 2019

                                   2

                                   3
                                                                      VIRGINIA K. DEMARCHI
                                   4                                  United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
